DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, line 3, “the fluidic fluid channel” lacks antecedent in the claims. This limitation appears to be directed to “a first fluidic channel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 9,683,975) in view of Bunner (US 9,304,115).

    PNG
    media_image1.png
    522
    492
    media_image1.png
    Greyscale

With regard to Claim 1, Sims discloses a flow metering device that selectively closes or opens an outlet flow path to define a volumetric flow rate along that outlet flow path, so that another split outlet flow is correspondingly controlled (Abstract). Sims discloses a method for selective restriction of a flow of at least one solvent, the method comprising: forming a first fluidic channel in a stator body, the first fluidic channel having a first restrictor element and a first outlet, interconnecting a second fluidic channel with the first fluidic channel, the second fluidic channel formed in the stator body, and having a second restrictor element and a second outlet (Figure 5, C9/L52-C10/L8, C10/L40-43, C10/L57-C11/L4, inlet stator passage 246 (first fluidic channel), primary bypass channel 298 (second fluidic channel); each channel has an outlet (see port 250 for outlet of inlet stator passage 246; see Figure 5 for outlet of primary bypass channel 298), and the restrictor element in each case is the channel itself).
Sims discloses selectively fluidically connecting an outlet of the stator body with at least one of the first outlet of the first fluidic channel and the second outlet of the second fluidic channel, to control a restriction of the flow of the at least one solvent (Figures 4 and 5, C10/L28-40, when stator face 242 is sealed to rotor face 244 and shuttle 282 is between stations on stator face 242, fluid flow through passage set 284 (inlet stator passage 246, primary bypass 298, outlet stator passage 286) is selectively restricted to stator body outlet 288).
However, Sims is silent to the first fluidic channel formed in a first diffusion bonded layer of the stator body, the second fluidic channel formed in a second diffusion bonded layer of the diffusion bonded stator body.
Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  Sims teaches a fluid tight device (C7/L25-47).
Bunner teaches a variable fluidic restrictor of a liquid chromatography system (abstract).  Bunner teaches a body including a plurality of fluidic channels located within the body (abstract; C4/L7-19).  Bunner teaches each fluidic channel of the plurality of fluidic channels includes a restrictor element (abstract; Figure 6, flow restrictor 605; C1/L13-35).  Additionally, Bunner teaches each fluidic channel of the plurality of fluidic channels is a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block (abstract).  Bunner teaches diffusion bonding forms a device in which one or more sensors can be incorporated (C3/L5-19).  Bunner teaches diffusion bonding creates a leak tight seal which can withstand high pressure and can incorporate pressure sensors (C3/L5-19).  Bunner teaches diffusion bonding results in small internal volume, flow through design ensuring good sweeping, high chemical inertness and corrosion resistance compatible with many different fluids used as mobile phases (C3/L5-19).  Bunner teaches diffusion bonding in fluid chromatography is attractive for many reasons including fluid tightness, design freedom, ability to attach several sensing elements, and the ability to optimize the design of fluid pathway (C9/L11-29). 
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention for the first fluidic channel of Sims formed in a first diffusion bonded layer of the stator body, the second fluidic channel formed in a second diffusion bonded layer of the diffusion bonded stator body, as taught by Bunner, in order to create a system which can incorporate sensors, form a fluid tight seal, withstand multiple mobile phases, and allow for design freedom and optimization of the fluid pathways.
With regard to Claim 2, Sims discloses wherein an external element is configured to be coupled to the diffusion bonded stator body to perform the selectively fluidically connecting (C9/L61-67, fluid flow is otherwise selectively restricted when  shuttle 282 on rotor face 244 is at passage set 284 and fluid selectively flows from inlet stator passage 246, shuttle 282, and outlet stator passage 286).
With regard to Claim 3, Sims discloses wherein, when the outlet is selectively fluidically connected to the first outlet, the at least one solvent is restricted by the first restrictor element only (C9/L61-67, fluid flow is otherwise selectively restricted when  shuttle 282 on rotor face 244 is at passage set 284 and fluid selectively flows from inlet stator passage 246, shuttle 282, and outlet stator passage 286).
With regard to Claim 4, Sims discloses wherein, when the outlet is selectively fluidically connected to the second outlet, the at least one solvent is restricted by the first restrictor element and the second restrictor element, thereby further increasing a restriction of the at least one solvent as compared to being restricted by the first restriction element only (Figures 4 and 5, C10/L28-40, when stator face 242 is sealed to rotor face 244 and shuttle 282 is between stations on stator face 242, fluid flow through passage set 284 (inlet stator passage 246, primary bypass 298, outlet stator passage 286) is selectively restricted to stator body outlet 288). Figure 5 shows primary bypass 298 (second fluidic channel) being of smaller diameter than the port 250 extending from inlet stator passage 246, suggesting that there will be greater restriction of the at least one solvent as compared to being restricted by the first element only.
Allowable Subject Matter
If the limitations of Claims 2 and 4 are moved into independent Claim 1, then Claim 1 would be allowable. When the outlet of the stator body is selectively fluidically connected to the second outlet (primary bypass 298), the external element (rotor face 244 and shuttle 282) is not fluidically connected to the stator body (Figures 4 and 5, C10/L28-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777